CLARK, Circuit Judge
(dissenting in part).
*158On June 7, 1937, the C.I.O. organizing committee first met with Superintendent Nelson, who stated respondent’s position meticulously for an open shop and no union solicitation on the premises. On June 14, Wise, an old employee, started organizing the Independent Council, and on June 18, he wrote to Nelson, making a claim to a majority of the workers. This Nelson accepted; for, following a membership meeting of the Council held June 28 — substantially dominated by Wise — the latter wrote Nelson on June 30 as chairman of “the Committee presented to you and accepted by you as a bargaining group” (emphasis supplied), asking for wage arrangements and a conference.' Though the C.I. O. organizers distributed handbills and publicly charged that the Council was company dominated, Nelson met the Committee July 1, and on July 2 posted a most important notice on the bulletin board definitely accepting the Council as “representatives of employees” and informing the workers that a contract with it was being negotiated. This notice was brilliantly timed to give employer support to the Council’s campaign at a crucial moment, before it was shown to have a majority of the workers. It is admitted that the peak of the ,C. I.O. membership was on .June 30, when it was claimed to have a total of between 180 to 194. Though the C.I.O. organizer tried on July 1 to arrange a meeting with Nelson, none was held until July 8, when the C.I.O. committee claimed a majority and offered to have the question determined by the Board. But Nelson was then sure the Council had the majority and agreed with the latter that night and signed the contract the next day, July 9, when the Council produced cards for 220 or a majority of the employees. The cards were not checked, though it is clear that some employees had signed cards for both organizations and a considerable number were on the fence. Hence the notice of July 2 could have turned, and very likely did turn, the scales in favor of the Council, at the very time when the C.I.O. was conducting a successful campaign at another plant across the street.
When Nelson recognized the Council on June 18 and July 2, he did not and could not know whether it represented a majority. In view of this decisive act I do not see how we can say the Board had no substantial evidence to sustain its findings. But there was more. The workers were told in the campaign that respondent had previously employed labor spies, as the Senate investigating committee had discovered; the keymen, found by the Board to be supervising employees, were behind the Council; their solicitation on the premises was active and extensive, notwithstanding Nelson’s general notice to the contrary, while that of the C.I.O. on the premises was limited and casual; and there was the testimony of pressure against the C.I.O. and for the Council from Machine Superintendent WallickS and 'from Lundquist, whose supervisory position was not controverted in the testimony, as well as the discharges of Fidellow and Raue. I think the workers would have been naive — as they were not — to fail to see where employer pressure directed them; at any rate, “the whole congeries of facts before the Board supports its findings.” National Labor Relations Board v. Link-Belt Co., 311 U.S. 584, 588, 61 S.Ct. 358, 361, 85 L.Ed. 368. We ought not to substitute our judgment for the Board’s, ibid.; National Labor Relations Board v. Waterman Steamship Corp., 309 U.S. 206, 60 S.Ct. 493, 84 L.Ed. 704, and the orders for disestablishment of the Council should be enforced.